         Case 1:20-cv-00103-RDM Document 41 Filed 07/23/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




 CENTER FOR BIOLOGICAL DIVERSITY, et al.,

        Plaintiffs,

                v.
                                                          Civil Case No. 1:20-cv-103-RDM
 U.S. ARMY CORPS OF ENGINEERS, et al.,

        Federal Defendants,

                and

 FG LA LLC,

        Defendant-Intervenor.



   STIPULATION, PROPOSED SCHEDULING ORDER, AND [PROPOSED] ORDER

       On January 15, 2020, Plaintiffs Center for Biological Diversity, Rise St. James, Healthy

Gulf, and Louisiana Bucket Brigade filed a Complaint alleging that Federal Defendant United

States Army Corps of Engineers’ (the “Corps”) issuance of a permit to Defendant-Intervenor FG

LA, LLC violated the National Environmental Policy Act, National Historic Preservation Act,

Clean Water Act, and Rivers and Harbors Act. ECF No. 1. Plaintiffs filed a motion for

preliminary injunction on July 14, 2020. ECF No. 28.

       Pursuant to the Court’s July 15, 2020 Minute Order, Plaintiffs, Federal Defendants, and

Defendant-Intervenor (collectively “the Parties”) have met and conferred to determine whether

there is a mutually agreeable basis for FG LA LLC to adjust its construction schedule to allow an

opportunity for this Court to review the merits of the Complaint on the basis of a motion for

summary judgment and to avoid the necessity of adjudicating Plaintiff’s motion for a preliminary

                                                1
            Case 1:20-cv-00103-RDM Document 41 Filed 07/23/20 Page 2 of 7




injunction. As a result of these discussions, the Plaintiffs and FG LA LLC hereby stipulate to the

following terms and conditions:

       1.       Except as described below, FG LA LLC is deferring construction-related

activities for the permitted facility until no earlier than February 1, 2021, with the expectation of

this Court’s decision on the merits of the Complaint by that date, in exchange for Plaintiffs

agreeing to forego their motion for a preliminary injunction.

       a. During the remainder of 2020, FG LA LLC plans to conduct only the project

             activities identified in ECF No. 33-1 (soil testing, utilities relocation, removal of

             Florida Gas pipeline, highway 3127 expansion, and test pile program), subject to the

             following conditions:

                 i. With the exception of soil testing, FG LA LLC will not conduct any activities

                    within jurisdictional wetlands, which are delineated in ECF No. 33-1 at p. 7.

                ii. FG LA LLC will not conduct activities (including access to and from activity

                    sites) within the Acadia site or the Buena Vista burial site, and will not

                    conduct activities that will impact the three anomaly sites on the Sunshine

                    property that Plaintiffs have identified.

               iii. For the items described in Paragraphs 1.a.i, FG LA LLC will flag or otherwise

                    mark the boundaries to the extent that FG LA LLC has not already done

                    so. FG LA LLC also will place a second set of flagging or cautionary

                    marking 20’ from the marked boundaries, so that workers may be further

                    alerted to the proximity of these items.

               iv. For those items described in Paragraph 1.a.ii, FG LA LLC will flag or

                    otherwise mark the boundaries to the extent that FG LA LLC has not already



                                                    2
            Case 1:20-cv-00103-RDM Document 41 Filed 07/23/20 Page 3 of 7




                     done so. Except for the Buena Vista site, which is already fenced, FG LA

                     LLC also will place a second set of flagging or cautionary marking 50’ from

                     the marked boundaries, so that workers may be further alerted to the

                     proximity of these items.

       b. FG LA LLC previously announced that it planned to build a construction/contractor

             dock in 2020. Consistent with the list of activities identified in ECF No. 33-1, FG LA

             LLC hereby confirms that it is deferring such work until no earlier than February 1,

             2021.

       2.       FG LA LLC acknowledges that any activities conducted in furtherance of the

project may be affected by rulings in the pending litigation, including the possibility that this

Court (or an appellate court) may ultimately rule that the Corps violated federal law in issuing its

permit to FG LA LLC. In the event that the challenged agency decision is remanded to Federal

Defendants, the Parties acknowledge that although FG LA LLC retains its full authority and

discretion to advocate for its preferred project, no otherwise feasible alternative will be

foreclosed as a result of the activities authorized by this Stipulation.

       3.       FG LA LLC agrees to make monthly disclosures on the same day each month

pertaining to the status of activities undertaken with photos representative of the work underway

and completed.

       4.       Plaintiffs agree, in exchange for FG LA LLC’s agreement set out in paragraphs 1-

3 above, not to pursue preliminary injunctive relief (unless FG LA LLC undertakes construction

activities not agreed to in this Stipulation) prior to February 1, 2021. In addition, Plaintiffs agree

to expedite the merits briefing in this case to ensure a timely outcome for all Parties.




                                                   3
            Case 1:20-cv-00103-RDM Document 41 Filed 07/23/20 Page 4 of 7




       5.       Plaintiffs and FG LA LLC’s obligations under this agreement cease on February

1, 2021, or a merits determination by the Court, whichever is earliest. Should the court not issue

its merits determination by February 1, 2021, or should any party appeal this Court’s merits

determination, the Parties agree that they will engage in good faith negotiations at that point to

discern whether any further agreement is reachable to avoid a motion for injunctive relief to

maintain the then-extant status quo during the course of further proceedings.

       6.       Separately from the Stipulation, and to facilitate the orderly resolution of this

case, the Parties propose the following schedule for resolution of the merits and record motion:

                a. August 3, 2020—Federal Defendants and Defendant-Intervenor file responses

                   to Plaintiffs’ motion to admit extra-record evidence [45 pages per local rules].

                b. August 17, 2020—Plaintiffs file their reply on their motion to admit extra-

                   record evidence [25 pages per local rules].

                c. 28 days from order on Plaintiffs’ motion to admit extra-record evidence—

                   Plaintiffs file their motion for summary judgment [45 pages per local rules].

                d. 35 days from Plaintiffs’ motion for summary judgment—Federal Defendants

                   and Defendant-Intervenor file their opposition and any cross-motion [45 pages

                   per local rules].

                e. 21 days from Federal Defendants’ and Defendant-Intervenor’s oppositions to

                   Plaintiffs’ motion for summary judgment and cross-motions—Plaintiffs file

                   their opposition and reply brief [25 pages per local rules].

                f. 14 days from Plaintiffs’ opposition to cross-motions for summary judgment

                   and reply brief —Federal Defendants and Defendant-Intervenor file their

                   reply briefs [25 pages per local rules].



                                                  4
            Case 1:20-cv-00103-RDM Document 41 Filed 07/23/20 Page 5 of 7




       7.       The Parties respectfully request that the Court waive its requirement for

scheduling a pre-motion conference in this case unless it deems it helpful to resolving the

anticipated motion and cross-motions for summary judgment.

       8.       The Parties all respectfully request oral argument should the Court deem it helpful

to resolving the legal claims raised in this case.

       9.       The Parties reserve their respective rights to move to alter or amend the deadlines

and page limits set forth in the schedule proposed in Paragraph 6.



Dated: July 23, 2020.                                      Respectfully submitted:
 /s/                                                     /s/
 Julie Teel Simmonds (admitted pro hac vice)             William S. Scherman
 CO Bar No. 32822, CA Bar No. 208282                     D.C. Bar No. 384860
 Center for Biological Diversity                         David Debold
 1536 Wynkoop St. Suite 421                              D.C. Bar No. 484791
 Denver, CO 80202                                        Gibson, Dunn & Crutcher, LLP
 jteelsimmonds@biologicaldiversity.org                   1050 Connecticut Avenue NW Suite 300
                                                         Washington, DC 20036-5306
 Emily Jeffers (admitted pro hac vice)                   (202) 955-8500
 CA Bar No. 274222                                       wscherman@gibsondunn.com
 Center for Biological Diversity                         ddebold@gibsondunn.com
 1212 Broadway Suite 800
 Oakland, CA 94612                                       Alexander N. Breckinridge
 (510) 844-7109                                          D.C. Bar No. 983736
 ejeffers@biologicaldiversity.org                        Michael C. Drew (admitted pro hac vice)
                                                         La. Bar No. 30884
 Lauren Packard (admitted pro hac vice)                  Marjorie A. McKeithen (admitted pro hac
 CA Bar No. 317774                                       vice)
 Center for Biological Diversity                         La. Bar No. 21767Jones Walker LLP
 1212 Broadway Suite 800                                 201 St. Charles Avenue
 Oakland, CA 94612                                       New Orleans, LA 70170
 (510) 844-7100                                          (504) 582-8000
 lpackard@biologicaldiversity.org                        abreckinridge@joneswalker.com
                                                         mdrew@joneswalker.com
 Catherine Cain Ware Kilduff                             mmckeithen@joneswalker.com
 DC Bar No. 1026160
 Center for Biological Diversity                         Counsel for FG LA, LLC
 801 Boush Street Suite 200
 Norfolk, VA 23510                                       JEAN E. WILLIAMS

                                                     5
        Case 1:20-cv-00103-RDM Document 41 Filed 07/23/20 Page 6 of 7




(510) 844-7109                                     Deputy Assistant Attorney General
ckilduff@biologicaldiversity.org                   Environment & Natural Resources Division

Counsel for Center for Biological Diversity,       /s/
Healthy Gulf, Louisiana Bucket Brigade, and        Jacqueline M. Leonard
Rise St. James                                     NY Bar No. 5020474
                                                   Natural Resources Section
                                                   (202) 305-0493
                                                   Jacqueline.leonard@usdoj.gov

                                                   Andrew Knudsen
                                                   DC Bar No. 1019697
                                                   Environmental Defense Section
                                                   United States Department of Justice
                                                   Environment & Natural Resources Division
                                                   P.O. Box 7611
                                                   (202) 353-7466
                                                   Andrew.knudsen@usdoj.gov

                                                   Counsel for Federal Defendants




                                               6
       Case 1:20-cv-00103-RDM Document 41 Filed 07/23/20 Page 7 of 7




IT IS SO ORDERED,


Date: ________________________________


                                             ___________________________________
                                             UNITED STATES DISTRICT JUDGE




                                         7
